Motion Granted, Appeal Dismissed, and Memorandum Opinion filed June 9,
2022.




                                           In The

                       Fourteenth Court of Appeals

                                   NO. 14-22-00308-CV

                  WOODS ROAD INDUSTRIAL, LLC, Appellant

                                              V.

  CHRISTOPHER V. ROZNOVSKY IN HIS OFFICIAL CAPACITY AS
DISTRICT ENGINEER FOR WALLER COUNTY ROAD IMPROVEMENT
                  DISTRICT NO. 1, Appellee

                      On Appeal from the 506th District Court
                              Waller County, Texas
                       Trial Court Cause No. CV22-03-0411


                             MEMORANDUM OPINION

       This is an appeal from a judgment signed April 19, 2022. On May 20, 2022,
appellant filed a motion to dismiss the appeal as it had resolved its dispute with
Waller County Road Improvement District No. 1.1 See Tex. R. App. P. 42.1(a)(1).

1
  Although Christopher V. Roznovsky rather than the District itself is the only appellee in this
appeal, Roznovsky was solely included in this appeal in his official capacity as the District
The motion is granted. We dismiss the appeal.

                                         PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Poissant.




Engineer for the District. Effectively, this means that appellant’s dispute in this appeal is with the
District rather than Roznovsky. See Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 844
(Tex. 2007) (internal quotation marks and emphasis and citation omitted) (“A suit against a state
official in his official capacity is not a suit against the official personally, for the real party in
interest is the entity.”).
                                                  2